Filed 3/29/13 P. v. Zeisler CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A136991
v.
DANIEL J. ZEISZLER,                                                  (San Mateo County
                                                                     Super. Ct. Nos. SC073016, SC075017)
         Defendant and Appellant.


         Appellant Daniel Zeisler1 received probationary sentences in two separate felony
cases, each charging possession of a controlled substance, methamphetamine (Health &
Saf. Code, § 11377, subd. (a)). He was subsequently found in violation of the terms of
his probation, following a contested evidentiary hearing, and sentenced to a two-year
term in the county jail, pursuant to Penal Code section 1170, subdivision(h)(5)(A).
         Assigned counsel has submitted a Wende2 brief, certifying that counsel has been
unable to identify any issues for appellate review. Counsel also has submitted a
declaration confirming that Zeisler has been advised of his right to personally file a
supplemental brief raising any points which he wishes to call to the court’s attention. No
supplemental brief has been submitted. As required, we have independently reviewed the
record. (People v. Kelly (2006) 40 Cal.4th 106, 109–110.)

         1
         The trial court pleadings and appellant’s brief identify appellant as Daniel
Zeiszler. At the probation revocation hearing, appellant testified that the correct spelling
of his name is Zeisler. We will therefore use the latter spelling.
         2
             People v. Wende (1979) 25 Cal.3d 436.


                                                             1
       We find no arguable issues and therefore affirm.
                                   I.     BACKGROUND
       In case No. SC073016, Zeisler was convicted on March 21, 2011, on a no contest
plea to one felony count of possession of a controlled substance, and placed on
Proposition 36 probation. On February 22, 2012, Zeisler entered a plea of guilty to one
felony count of possession of a controlled substance in case No. SC075017. He admitted
violating his probation in case No. SC073016 as a result of that new offense. He was
granted probation on the new case and reinstated to probation on the earlier matter. A
condition of probation in both matters was that Zeisler report to his probation officer.
       On April 25, 2012, affidavits were filed in each matter, alleging a violation of
probation based on Zeisler’s failure to report to the probation department. On July 30,
2012, he admitted the violations and probation in each case was revoked and reinstated
on the original terms. Zeisler was specifically directed to contact probation officer
Lesley Roehr.
       On September 13, 2012, new affidavits were filed in each case, alleging Zeisler
had violated probation by commission of new offenses (petty theft, false identification to
a peace officer and possession of paraphernalia) and by failure to report to probation as
directed.
       A contested probation revocation hearing was held on October 12, 2012. Roehr
testified that Zeisler’s probation terms required that he obey all laws and report to the
probation department. Zeisler had never reported, written, or left any messages.
       A loss prevention employee of Marshalls department store testified that he saw
Zeisler take two white boxes off the shelves in the fragrance department and conceal
them under his shirt. Zeisler was followed out of the store and into the parking lot.
Zeisler skated off on a skateboard, but was pursued and apprehended. The boxes were
found in the backpack that Zeisler was carrying.
       Zeisler denied that he had taken the boxes from the store, and said he went into the
store only to use the restroom. He testified that he had found the boxes in a walkway
near the store, and that he ran from the Marshall’s employees when he saw them running


                                              2
after him. Zeisler admitted to being in possession of used needles, and agreed that he
gave a false name to the arresting officer because he believed there might be a warrant
out for his having failed to report to probation. Zeisler admitted that he was aware of the
requirement that he report to the probation department and that he was aware of the order
that he report to Roehr. Zeisler acknowledged that he had not done so.
       The court sustained the petition allegations and found Zeisler in violation of his
probation conditions by virtue of having committed a petty theft, and by failure to report
to the probation officer as directed. Probation was revoked and terminated, and the
midterm sentence of two years in county jail was imposed on each of the underlying
offenses (Pen. Code, § 1170, subd. (h)), with the terms to run concurrently. One year of
the sentence was ordered suspended, with Zeisler to be subject to supervised release.
Zeisler received total custody credits of 144 days on case No. SC075017 (72 days actual
time served and 72 days good time/work time credit) and 128 days on case
No. SC073016 (64 days actual time served and 64 days of good time/work time credit).
His request that the court reduce his convictions to misdemeanors, pursuant to Penal
Code section 17, subdivision (b) was denied.
       Zeisler’s attorney said that his client “would like to talk about withdrawing his
plea,” but said that he had explained to Zeisler that “it’s too late to do that.” The court
told Zeisler that nothing precluded him “from getting an attorney to file that motion, if
you wish to do so.” The record reflects no such motion made in either matter.
       Zeisler filed timely notices of appeal in each matter.
                                     II.    DISCUSSION
       We find no arguable issues. Zeisler was represented by competent counsel
throughout the proceedings. No certificate of probable cause (Pen. Code, § 1237.5; Cal.
Rules of Court, rule 8.304(b)) was sought in either matter, and thus no issue relating to
Zeisler’s pleas are cognizable. (People v. Mendez (1999) 19 Cal.4th 1084, 1099.) At the
revocation hearing, Zeisler was allowed to confront and cross-examine the witnesses
against him, and to present evidence on his own behalf. Substantial evidence supports
the court’s finding that Zeisler violated the terms and conditions of his probation. He


                                              3
received all applicable custody credits. No abuse of the trial court’s “broad discretion” in
sentencing is shown. (People v. Sandoval (2007) 41 Cal.4th 825, 847.)
                                   III.   DISPOSITION
       The judgment is affirmed.




                                                 _________________________
                                                 Bruiniers, J.


We concur:


_________________________
Jones, P. J.


_________________________
Simons, J.




                                             4